LIPEZ, Justice,
concurring.
[¶ 10] Although I agree with the Court’s conclusions that the trial court erred in excluding evidence of the victim’s statements and that this error was not harmless, I write separately to analyze in greater detail the court’s alternative basis for the exclusion of the testimony of McAleer pursuant to M.R. Evid. 403. In my view, that exclusion reflects a common misapplication of Rule 403.
[¶ 11] The court concluded erroneously that the victim’s out-of-court statements to McAleer should be excluded pursuant to Rule 403 because they were too remote in time to be relevant. The defendant offered evidence of the victim’s alleged willingness to make a false criminal report of rape against him to raise questions about the legitimacy of the charges in this case. Although remoteness may have diminished the probative value of the statements, it did not make proof of the victim’s long-standing anger at the defendant irrelevant. Moreover, Rule 403 governs the court’s discretion to exclude relevant evidence. Rule 403 does not apply to irrelevant evidence.
[¶ 12] Despite the court’s description of the victim’s out-of-court statements as irrelevant, the court’s summary reference to Rule 403 also suggests a concern that the statements of McAleer were somehow unfairly prejudicial to the State because they related to a separate incident involving the victim and the defendant that occurred over a year before the events that were the subject of the trial. Rule 403 states:
[although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.
This rule sets forth six different grounds for excluding relevant evidence. Too often, courts and counsel invoke “unfair prejudice” as a basis for exclusion pursuant to Rule 403 when that basis for exclusion is inapplicable and the actual basis for exclusion is a different Rule 403 ground.
*522“Unfair prejudice” has a specific meaning. It is more than simply damage to the opponent’s cause. A party’s case is always damaged by evidence that the facts are contrary to his contentions; but that cannot be ground for exclusion. What is meant here is an undue tendency to move the tribunal to decide on an improper basis, commonly, though not always, an emotional one.
State v. Hurd, 360 A.2d 525, 527 n. 5 (Me.1976) (citation omitted) (emphasis added). Although the State may invoke “unfair prejudice” pursuant to Rule 403 as a basis for excluding evidence offered by the defendant in a criminal trial, see, e.g., United States v. James, 139 F.3d 748, 753 n. 1 (9th Cir.1998) (“The rule is neutral as to which side proffers the evidence; it does not say ‘unfair prejudice to the defendant.’”),3 the State must demonstrate that the probative value of the evidence is substantially outweighed by the risk that that evidence will have an undue tendency to move the jury to acquit the defendant on an improper basis.
[¶ 13] The State never demonstrated in this ease what that improper basis would be. Indeed, the State complicated the judge’s task by failing to articulate a cogent basis for excluding McAleer’s testimony. Although the exigencies of a trial will always limit the time for a careful analysis of evidentiary issues, both counsel and the court should try to avoid shorthand references to Rule 403 or to “unfair prejudice” in lieu of a brief but more complete explanation of the basis for exclusion pursuant to Rule 403. Such an explanation may help to focus the analysis of counsel and the court, and may reduce the likelihood of the kind of error we find here.

. See also 1 Wigmore, Evidence § 10a at 682-83 (Tillers rev. 1983 & Supp.1991) (collecting cases); cf. State v. Albert, 495 A.2d 1242, 1244 (Me.1985) (acknowledging that Rule 403 would apply to evidence offered by the defendant that qualified for admission pursuant to M.R. Evid. 412); United States v. Guardia, 135 F.3d 1326, 1329 (10th Cir.1998) ("Rule 403 applies to all evidence admitted in federal court,' except in those rare instances when other rules make an exception to it.”).